Citation Nr: 1742500	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-42 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected right hip disability.

2.  Entitlement to a rating in excess of 20 percent for residuals of a right distal fibula fracture.

3.  Entitlement to a rating in excess of 10 percent for a right hip strain.

4.  Entitlement to a rating in excess of 10 percent for a right knee strain


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2014 and September 2016 for further development.  

The Veteran presented testimony at a Board hearing in January 2017.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Right distal fibula, right hip, right knee
In April 2014, the Board remanded these appeals, in part, so that the Veteran could undergo a VA examination.  

The Veteran underwent VA examinations in June 2014; however, the June 2014 VA examinations are not compliant with the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

In addition to not being compliant with Correia, the Board notes that the examination reports are not compliant with the April 2014 remand directives which state that the examiner "must specifically include range of motion studies, active and passive, of the right ankle, knee, and hip."  [Emphasis added].  The June 2014 VA examinations failed to include passive range of motion testing.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Consequently, the Board finds that the claims must be remanded for another VA examination.


Right shoulder
In April 2014, the Board remanded this claim, in part, so that the Veteran could undergo a VA examination.  The Veteran underwent a VA examination in June 2014.  The examination report complied with the remand directives; however, at the Veteran's January 2017 Board hearing, he contended that his right shoulder disability was related (or secondary) to his service-connected right hip disability.  Specifically, he stated that the difference in his hips is causing back problems and causing his right shoulder to drop (VBMS, 1/25/17, pgs. 2-5).  

The Board notes that the June 2014 VA examination report did not include a competent medical opinion that addressed service connection on a secondary basis. 

Consequently, the Board finds that the claim must be remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of:

(a) Determining the current severity of his residuals of a right distal fibula fracture, right hip strain, and right knee strain.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  

The examiner must test and record the range of motion in active motion and passive motion, in weight bearing and non weight bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  If this cannot be achieved, the examiner should explain why.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

(b)  Determining the nature and etiology of the Veteran's right shoulder disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any disability was caused by, or aggravated by, his service-connected degenerative right hip strain.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

